Citation Nr: 0019208	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  98-00 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
degenerative arthritis of the right hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from March 1969 to October 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for degenerative arthritis of the right 
hip and assigned a 10 percent evaluation effective from June 
18, 1996.


REMAND

The veteran's right hip disability currently is rated under 
38 C.F.R. § 4.71, Diagnostic Code 5255 (1999) related to 
impairment of the femur.  During the course of this appeal, 
the RO granted a 20 percent evaluation for the veteran's 
disability effective from June 18, 1996.  However, since the 
rating criteria provide for a higher evaluation for this 
disability, the appeal is continued.  Where there is no 
clearly expressed intent to limit an appeal, the RO is 
required to consider entitlement to all available ratings for 
that condition.  AB v. Brown, 6 Vet. App. 35 (1993).

During his August 1998 VA medical examination, the veteran 
reported constant symptoms of swelling, inflammation, 
instability, locking, fatigue, and lack of endurance 
associated with his right hip.  Some indication of limitation 
of motion was reported at that time.  In this regard, the 
Board believes that the record currently is inadequate for 
the purpose of rendering an informed decision.  Where the 
record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).  Thus, to fully address the 
veteran's current complaints related to range of motion of 
his right hip, the Board requests that the RO complete 
following directives:

1.  The RO should schedule a VA 
orthopedic examination to determine the 
extent and severity of the veteran's 
right hip disability.  Specifically, the 
following questions should be explored 
and addressed:  

Is there ankylosis of the hip, and if so, 
is it "unfavorable," "intermediate," 
or "favorable"?

Is there limitation on extension of the 
right hip, and if so, to what degree?

Is there limitation of flexion of the 
right hip, and if so, to what degree?

Is there limitation of abduction, and if 
so, to what degree is motion lost?

Is there limitation of adduction of the 
right hip, and if so, is motion lost 
beyond 10 degrees? 

 
In addition, the examiner should 
carefully elicit all of the veteran's 
complaints concerning his right hip and 
offer opinions as to whether there is 
adequate pathology present to support the 
level of each of the veteran's 
complaints.  The examiner should also 
offer an opinion as to the extent of any 
increased functional loss due to pain on 
increased use of the right hip or during 
any flare-up of the hip disability.  

2.  The examiner should also record 
information concerning pain on use, and 
comment on the functional limitations, if 
any, caused by the right hip disability.  
If the severity of these manifestations 
cannot be quantified, the examiner should 
so indicate.

3.  The examiner should have a copy of 
this Remand and the veteran's claims 
folder for review prior to and during the 
examination.  All appropriate laboratory 
studies and tests should be included in 
said examination.  The examiner must 
provide a rationale for any opinion, 
findings, and/or conclusions reached upon 
examination of the veteran.  

4.  The RO should then review the 
veteran's claim.  All pertinent law and 
regulations should be considered.  If the 
veteran's claim remains denied, he and 
his representative should be provided 
with a supplemental statement of the 
case, which should include, but not be 
limited to, any additional pertinent law 
and regulations and a complete discussion 
of the action taken on the veteran's 
claim.  Applicable response time should 
be allowed.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




